DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on August 27, 2021 for application 15/974,241.  Claims 1, 4-5, 8, 14, 16, and 21 were amended, claims 6 and 17 were cancelled, and claims 1-5, 8, 10-16, and 20-23 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed on August 27, 2021 have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 11-13 of the Remarks that concern the § 103 rejection of independent claims 1, 14, and 21, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Examiner concludes the independent claims are patentable over the prior art, and the § 103 rejection is withdrawn.
Allowable Subject Matter
Claims 1-5, 8, 10-16, and 20-23 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior art references identified by the Examiner are: 1) “Chen” (US 8,756,432), 2) “Lee” (US 2016/0267270), 3) “Liu” (US 2015/0288707), 4) “Zhang” (US 9,916,448), 5) “Wyatt” (US 2012/0240236), 6) “Valceanu” (US 9,292,694), 7) “Park” (US 2016/0110543), 8) 
1) Chen discloses a method for detecting a malicious digitally-signed application that involves the identification of an application package file that has been digitally signed and determining that the application package has been repackaged by comparing the application package file to a set of known application package files.  
2) Lee discloses a system for detecting malware within an Android application package file, where files are extracted from the application package after being downloaded from a server.  3) Liu discloses a virus detecting method in which pieces of data are joined together and then hashed to later serve as identification information.  4) Zhang discloses a system for detecting malicious mobile apps that relies upon a sensitive hash.  5) Wyatt discloses a crawler program that collects and stores application programs that are later employed by a system to warn users of malicious or modified applications, and the system uses collected images or icons to assess the integrity of the associated application.  6) Valceanu discloses a system for testing the integrity of a downloaded application for a mobile device, where the system relies upon the hashing of an image file and associated metadata of the application.  7) Park discloses a system that detects malicious applications in mobile devices that decompresses a file that includes an installation package and a metadata file, which can act as a digest file.  
8) Frei discloses a communication system between devices that relies upon a token created by combining two or more digital signatures or hashes.  9) Wang discloses a system for sharing applications between terminals, where the system employs hashing of a manifest file and all files in the manifest file as part of an application integrity 10) Hinchliffe discloses a method that analyzes icons to detect malicious applications, and the method relies upon hashes of icon files to create fingerprints that can be used in conjunction with a blacklist.  11) Mao discloses a method for optimizing scans of pre-installed applications with the method relying upon the combination of individual fingerprints to create a fingerprint of the system image.
What is missing from the prior art is a method, apparatus, and memory device with the following characteristics.  The method, apparatus, and memory device extracts file digest data from a file to be authenticated that includes an installation package of an application.  The file digest data identifies file information of the file to be authenticated, it includes an application icon and a digest file of the application, and it stores specified digest information of resource files of a specified file type in the installation package.  A first feature character string of the file to be authenticated is generated according to the application icon of the application.  Feature text associated only with the resource files of the specified file type is generated according to the specified digest information, and a second feature character string of the file to be authenticated is generated according to the feature text.  A feature character string of the file to be authenticated is generated based on a combination of the first feature character string and the second feature character string.  File information of a target file that corresponds to the file to be authenticated is determined from a feature database based on the feature character string of the file to be authenticated, and the target file is matched against the feature character string of the file to be authenticated.  The feature database stores at least file information of a plurality of genuine files and feature character strings of the plurality of genuine files, and the file information of the target file and the file information of the 
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in claims 1, 14, and 21.  Therefore, claims 1, 14, and 21 are deemed allowable over the prior art of record.  The dependent claims that further limit the independent claims are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491